Citation Nr: 0802595	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to June 1956 
and October 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue on appeal involves entitlement to service 
connection for the cause of the veteran's death.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held 
that, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 
5103(a) must include:  (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not 
provided the appellant with appropriate VCAA notice.  The 
Board notes that there is a letter from the RO to the 
appellant dated on October 2003 that generally explained what 
the evidence must show to establish eligibility for DIC, what 
the evidence must show to support an award of death pension 
benefits, and what the evidence must show to establish a 
special monthly pension.  It did not, however, provide a 
statement of the conditions for which the veteran was 
service-connected at the time of his death, or include an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  Accordingly, remand is required so that 
the appellant can be provided the requisite notice.

The RO's July 2004 rating decision denied, for accrued 
benefits purposes, an increased compensable rating for a 
scar, pilonidal cyst; service connection for eczema; and 
service connection for schizophrenia.  The decision also 
granted an allowance based on housebound status from October 
10, 2003, and denied an allowance based on the appellant's 
need for regular aid and assistance.  In November 2004, the 
RO received a VA Form 9, Appeal to Board of Veterans' 
Appeals, which included a mark in the box beside the 
statement that indicated that she wanted to appeal all of the 
issues listed on the statement of the case or the 
supplemental statement of the case that was sent to her.  It 
was also handwritten on the form, "My appeal is for service 
connected death."  The VA Form 9 was accepted by the RO as 
the notice of disagreement.  Since there is a discrepancy on 
the form as to what issue(s) she intended to appeal, the RO 
should clarify with the appellant on remand which issue(s) 
she is appealing and if appropriate issue a Statement of the 
Case (SOC).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death and an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
entitlement to DIC and to accrued 
benefits as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  Send the appellant a letter 
requesting clarification as to which 
issues she intended to appeal and if 
appropriate issue a statement of the 
case, to include notification of the need 
to timely file a Substantive Appeal to 
perfect her appeal on these issues.  The 
RO should allow the appellant the 
requisite period of time for a response.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC), and she 
should be given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




